DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant’s arguments have been fully considered. The rejection of claims have been withdrawn in view of Applicant’s amendment. 

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Zain Sadiq on 6/03/2022.

To advance the Office goal of compact prosecution, the Applicant has agreed to FURTHER amend the claims as follows: 

In the Claims:

AMENDMENTS TO THE CLAIMS

1. 	 (Currently Amended)  An object identification device comprising:
a processor;
a memory having stored therein computer instructions, wherein
the processor executes the instructions of:  
	checking a captured image against an identification image for identifying objects; and
	in a case where a plurality of objects are identified to be included in the captured image, determining whether or not the identified objects are articles grouped together under a predetermined condition, 
by using
a first parameter indicating a geometric relation between a first position in a first space being an image space of the identification image and a second position corresponding to the first position in a second space, the second space representing an image space in a case where objects indicated by the identification image are articles grouped together under the predetermined condition, and
a second parameter indicating a geometric relation between the first position and a third position corresponding to the first position on the captured image[[.]],
	controlling output of information indicating a determination result, wherein
in the controlling, controlling a display unit to display a display screen in which information indicating the determination result is superimposed on the captured image.

2. 	 (Previously Presented) The object identification device according to claim 1, wherein
the second position is a position of each of the articles grouped together, and
the determining whether or not the identified objects are articles grouped together is further comprising
	calculating the second parameters for the number of the identified objects, based on a third position placed each of the identified objects, and
	determining whether or not the identified objects are the articles grouped together, by using the first parameters for the number of the articles grouped together and the second parameters.

3. 	 (Previously Presented)  The object identification device according to claim 2, wherein
the identified objects include a first object and a second object which is different from the first object, and
the determining whether or not the identified objects are articles grouped together is further comprising
transforming coordinates on the identification image into coordinates in the second space by use of the first parameter related to a second object in the second space, based on a position of the second object relative to a position of the first object, (ii) transforming the transformed coordinates into coordinates in the first space, based on the first parameter related to the first object in the second space, and (iii) transforming coordinates transformed into coordinates in the first space into coordinates on the captured image by use of the second parameter related to the first object on the captured image, and
	determining the identified objects are the articles grouped together in a case where an overlap rate indicating a degree of overlap between a first region indicated by coordinates transformed into coordinates on the captured image and a second region on the captured image of the second object, the second region being acquired from the second parameter related to the second object on the captured image, is equal to or greater than a predetermined threshold value.

4. 	 (Previously Presented)  The object identification device according to claim 2, wherein
identified objects include a first object and a second object which is different from the first object, and
the determining whether or not the identified objects are articles grouped together is further comprising, determining whether or not the identified objects are articles grouped together under the predetermined condition, by use of a degree of similarity, based on a predetermined indicator between a value acquired from the first parameter related to the second object in the second space, the first parameter related to the first object in the second space, and the second parameter related to the first object on the captured image, and the second parameter related to the second object on the captured image.

5. 	 (Cancelled)   



6. 	 (Currently Amended)   The object identification device according to claim [[5]]1, wherein
in the controlling, controlling the display unit to display the display screen in which information indicating the determination result is associated with the articles grouped together or an individual article in the captured image.

7. 	 (Currently Amended)   An object identification method comprising:
checking a captured image against an identification image for identifying objects; and
in a case where a plurality of objects are identified to be included in the captured image, determining whether or not the identified objects are articles grouped together under a predetermined condition, 
by using
a first parameter indicating a geometric relation between a first position in a first space being an image space of the identification image and a second position corresponding to the first position in a second space, the second space representing an image space in a case where objects indicated by the identification image are articles grouped together under the predetermined condition, 
a second parameter indicating a geometric relation between the first position and a third position corresponding to the first position on the captured image[[.]],
controlling output of information indicating a determination result, wherein
in the controlling, controlling a display unit to display a display screen in which information indicating the determination result is superimposed on the captured image.

8. 	 (Original)  The object identification method according to claim 7, wherein
the second position is a position of each of the articles grouped together, and the method further comprising:
calculating the second parameters for the number of the identified objects, based on a third position placed each of the identified objects, and
determining whether or not the identified objects are the articles grouped together, by using the first parameters for the number of the articles grouped together and the second parameters.

9. 	 (Currently Amended)   A non-transitory computer readable recording medium having a program recorded thereon, the program causing a computer to execute processing of:
checking a captured image against an identification image for identifying objects; and
in a case where a plurality of objects are identified to be included in the captured image, determining whether or not the identified objects are articles grouped together under a predetermined condition, 
by using
a first parameter indicating a geometric relation between a first position in a first space being an image space of the identification image and a second position corresponding to the first position in a second space, the second space representing an image space in a case where objects indicated by the identification image are articles grouped together under the predetermined condition, and
a second parameter indicating a geometric relation between the first position and a third position corresponding to the first position on the captured image[[.]],
controlling output of information indicating a determination result, wherein
in the controlling, controlling a display unit to display a display screen in which information indicating the determination result is superimposed on the captured image.

10. 	 (Original)   The recording medium according to claim 9, wherein
the second position is a position of each of the articles grouped together, and the determining further comprising:
calculating the second parameters for the number of the identified objects, based on a third position placed each of the identified objects, and
determining whether or not the identified objects are the articles grouped together, by using the first parameters for the number of the articles grouped together and the second parameters.

11. 	 (Cancelled)

12. 	 (Cancelled)

13.	(Cancelled)  



14.	(Cancelled)  



15.	(Cancelled)  



16.	(New)  The object identification device according to claim 1, wherein the identified objects are articles packed together under the predetermined condition.

17.	(New)  The object identification method according to claim 7, wherein the identified objects are articles packed together under the predetermined condition.

18.	(New)  The recording medium according to claim 9, wherein the identified objects are articles packed together under the predetermined condition.

19.	 (New)  An object identification device comprising:
a processor;
a memory having stored therein computer instructions, wherein
the processor executes the instructions of:  
	checking a captured image against an identification image for identifying objects; and
	in a case where a plurality of objects are identified to be included in the captured image, determining whether or not the identified objects are articles grouped together under a predetermined condition, 
by using
a first parameter indicating a geometric relation between a first position in a first space being an image space of the identification image and a second position corresponding to the first position in a second space, the second space representing an image space in a case where objects indicated by the identification image are articles grouped together under the predetermined condition, and
a second parameter indicating a geometric relation between the first position and a third position corresponding to the first position on the captured image,
wherein
the second position is a position of each of the articles grouped together, and
the determining whether or not the identified objects are articles grouped together further comprises
	calculating the second parameters for the number of the identified objects, based on a third position placed each of the identified objects, and
	determining whether or not the identified objects are the articles grouped together, by using the first parameters for the number of the articles grouped together and the second parameters.

20.	(New)  An object identification method comprising:
checking a captured image against an identification image for identifying objects; and
in a case where a plurality of objects are identified to be included in the captured image, determining whether or not the identified objects are articles grouped together under a predetermined condition, 
by using
a first parameter indicating a geometric relation between a first position in a first space being an image space of the identification image and a second position corresponding to the first position in a second space, the second space representing an image space in a case where objects indicated by the identification image are articles grouped together under the predetermined condition, and 
a second parameter indicating a geometric relation between the first position and a third position corresponding to the first position on the captured image,
wherein
the second position is a position of each of the articles grouped together, and the method further comprises:
calculating the second parameters for the number of the identified objects, based on a third position placed each of the identified objects, and
determining whether or not the identified objects are the articles grouped together, by using the first parameters for the number of the articles grouped together and the second parameters.

21.	 (New)   A non-transitory computer readable recording medium having a program recorded thereon, the program causing a computer to execute processing of:
checking a captured image against an identification image for identifying objects; and
in a case where a plurality of objects are identified to be included in the captured image, determining whether or not the identified objects are articles grouped together under a predetermined condition, 
by using
a first parameter indicating a geometric relation between a first position in a first space being an image space of the identification image and a second position corresponding to the first position in a second space, the second space representing an image space in a case where objects indicated by the identification image are articles grouped together under the predetermined condition, and
a second parameter indicating a geometric relation between the first position and a third position corresponding to the first position on the captured image,
wherein
the second position is a position of each of the articles grouped together, and the determining further comprising:
calculating the second parameters for the number of the identified objects, based on a third position placed each of the identified objects, and
determining whether or not the identified objects are the articles grouped together, by using the first parameters for the number of the articles grouped together and the second parameters.

ALLOWABLE SUBJECT MATTER

Claims 1-4,6-10,16-21 are allowed.

The following is an examiner's statement of reasons for allowance: Independent claim 1 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 1, either singly or in an obvious combination of references, in particular,
“in a case where a plurality of objects are identified to be included in the captured image, determining whether or not the identified objects are articles grouped together under a predetermined condition, 
by using a first parameter indicating a geometric relation between a first position in a first space being an image space of the identification image and a second position corresponding to the first position in a second space, the second space representing an image space in a case where objects indicated by the identification image are articles grouped together under the predetermined condition, and
a second parameter indicating a geometric relation between the first position and a third position corresponding to the first position on the captured image[[.]],
	controlling output of information indicating a determination result, wherein
in the controlling, controlling a display unit to display a display screen in which information indicating the determination result is superimposed on the captured image.”. 

The following is an examiner's statement of reasons for allowance: Independent claim 7 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 7, either singly or in an obvious combination of references, in particular,
“by using a first parameter indicating a geometric relation between a first position in a first space being an image space of the identification image and a second position corresponding to the first position in a second space, the second space representing an image space in a case where objects indicated by the identification image are articles grouped together under the predetermined condition, 
a second parameter indicating a geometric relation between the first position and a third position corresponding to the first position on the captured image[[.]],
controlling output of information indicating a determination result, wherein
in the controlling, controlling a display unit to display a display screen in which information indicating the determination result is superimposed on the captured image. ”

The following is an examiner's statement of reasons for allowance: Independent claim 9 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 9, either singly or in an obvious combination of references, in particular,
“by using a first parameter indicating a geometric relation between a first position in a first space being an image space of the identification image and a second position corresponding to the first position in a second space, the second space representing an image space in a case where objects indicated by the identification image are articles grouped together under the predetermined condition, and
a second parameter indicating a geometric relation between the first position and a third position corresponding to the first position on the captured image,
controlling output of information indicating a determination result, wherein
in the controlling, controlling a display unit to display a display screen in which information indicating the determination result is superimposed on the captured image.”

The following is an examiner's statement of reasons for allowance: Independent claim 19 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 19, either singly or in an obvious combination of references, in particular,
“by using a first parameter indicating a geometric relation between a first position in a first space being an image space of the identification image and a second position corresponding to the first position in a second space, the second space representing an image space in a case where objects indicated by the identification image are articles grouped together under the predetermined condition, and
a second parameter indicating a geometric relation between the first position and a third position corresponding to the first position on the captured image,
wherein the second position is a position of each of the articles grouped together, and the determining whether or not the identified objects are articles grouped together further comprises calculating the second parameters for the number of the identified objects, based on a third position placed each of the identified objects, and
	determining whether or not the identified objects are the articles grouped together, by using the first parameters for the number of the articles grouped together and the second parameters. ”

The following is an examiner's statement of reasons for allowance: Independent claim 20 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 20, either singly or in an obvious combination of references, in particular,
“by using a first parameter indicating a geometric relation between a first position in a first space being an image space of the identification image and a second position corresponding to the first position in a second space, the second space representing an image space in a case where objects indicated by the identification image are articles grouped together under the predetermined condition, and 
a second parameter indicating a geometric relation between the first position and a third position corresponding to the first position on the captured image,
wherein the second position is a position of each of the articles grouped together, and the method further comprises:
calculating the second parameters for the number of the identified objects, based on a third position placed each of the identified objects, and
determining whether or not the identified objects are the articles grouped together, by using the first parameters for the number of the articles grouped together and the second parameters.”

The following is an examiner's statement of reasons for allowance: Independent claim 21 overcome the previously cited prior art. Furthermore, Examiner has not discovered any additional prior art which fully teaches claim 21, either singly or in an obvious combination of references, in particular,
“by using a first parameter indicating a geometric relation between a first position in a first space being an image space of the identification image and a second position corresponding to the first position in a second space, the second space representing an image space in a case where objects indicated by the identification image are articles grouped together under the predetermined condition, and
a second parameter indicating a geometric relation between the first position and a third position corresponding to the first position on the captured image,
wherein the second position is a position of each of the articles grouped together, and the determining further comprising:
calculating the second parameters for the number of the identified objects, based on a third position placed each of the identified objects, and
determining whether or not the identified objects are the articles grouped together, by using the first parameters for the number of the articles grouped together and the second parameters. ”

The closest prior art discovered is the combination of 
Aiso (Publication: US 2007/0188787 A1) in view of Ma et al. (Publication: US 2016/0350927 A1), Frank (Publication: US 2016/0191505 A1), Choi et al. (Publication: 2016/0182769 A1) and Hishima et al. (Publication: 2016/0173731 A1).
 
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claims 1, 7, 9, 19, 20 and 21 either singly or in an obvious combination. Accordingly, claims 1, 7, 9, 19, 20 and 21are allowed.

Claims 2, 3, 4, 6, 8, 10, 16, 17, and 18 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616